Title: From Thomas Jefferson to Francis Eppes, 7 August 1791
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Philadelphia Aug. 7. 1791.

A letter from Mazzei on the subject of Capt. Hylton’s debt to him obliges me to ask from you what I am to say to him on that subject. You told me formerly you hoped to get some money into your hands, and that you would secure it. I wrote this to him, and he sollicits your patronage. Is there an insolvency in Captn. Hylton’s affairs? If there is not, in whose hands is his property, and why cannot this debt be paid? Have you Mazzei’s account? If you have I will thank you for a copy of it, as, if I possess one at all, it is mislaid so that I cannot find it.—Jack is pursuing a course of reading in law and it’s kindred sciences with an assiduity which gives me perfect satisfaction. Nor does he shew any disposition to dissipate. I avoid extending his acquaintance, because I know it would lead to love or a neglect of study. His course will hold him a year or two more.—The incertainty in the time of the President’s visit to Virginia, brings a like incertainty on mine. I shall endeavour to go as early in September as I can, because I must return early in October. Mrs. Eppes  and yourself gave me a hope of a possibility of seeing you at Monticello. I need not tell you how happy this would make me; for I see no probability of visiting Eppington this time. The few moments I can pass in Virginia with the friends whom I love, is the only part of my existence on which I set any value.—The sale of my tobacco here has not been advantageous. It costs me 7/ a hundred, by the time it gets here; which leaves less clear profit than Mr. Lewis was offered for it in Bedford. So that my payments this year will fall short. I am determined to sell property this winter to the whole amount of my bonds to Hanson, so as to clear my mind of that oppression. Present me most affectionately to Mrs. Eppes. Make her happy with assurances of the health and good conduct of her son. I do not know whether he has inherited the disposition to write many letters. Greet for me endearingly our friends of Hors-du monde. Adieu my dear Sir. Yours affectionately,

Th: Jefferson

